Appeal from a decision and award of the Workmen’s Compensation Board. Claimant's husband was employed as a building superintendent for a housing project. He had coronary heart disease. On the morning of his death he had shovelled coal in the basement of the project before noon and had made several trips from the basement to the main level of the building. He collapsed while talking to a city marshall about the eviction of a tenant and died. This conversation, which somewhat excited decedent, and decedent’s collapse were in close time sequence to the coal shovelling and the trips from the basement. The board found the effect of these exertions on his pre-existing cardiac condition contributed to his death. This is sufficient to sustain a finding of industrial accident. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.